Citation Nr: 1128599	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-20 363	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 5, 1990 Board decision that denied service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The moving party (Veteran) served on active duty from March 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on a motion filed by the moving party in November 2009 to reverse or revise, on the basis of clear and unmistakable error (CUE), a March 1990 decision of the Board which denied service connection for PTSD.


FINDINGS OF FACT

1.  In a final decision dated on March 5, 1990, the Board denied service connection for PTSD.

2.  The March 5, 1990 Board decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's March 5, 1990 decision that denied service connection for PTSD has not been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 to 20.1411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue to be decided.

B.  Law and Analysis

The Veteran has alleged CUE in a March 1990 Board decision which denied service connection for PTSD.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. § 20.1400(b).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise its prior decisions on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2010).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2010).  See also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (2010).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2010).  Notably, in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2010).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2010).  The benefit-of-the-doubt rule of 38 U.S.C.A. 5107 (West 2002) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2010).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406 (2010).

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the March 1990 Board decision.  38 C.F.R. § 3.105.  The basic concept of service connection has not changed since 1990.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 310 (1989); 38 C.F.R. § 3.304 (1989); see also, 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  Also, satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C. § 354(b) (1989); 38 C.F.R. § 3.304(d) (1989); see also 38 U.S.C.A. § 1154(b) (West 2002).

However, the statutory and regulatory provisions with respect to service connection for PTSD were different at the time of the March 1990 Board decision. Specifically, the regulations specific to claims for service connection for PTSD contained at 38 C.F.R. § 3.304(f) did not exist in 1990.  Rather, VA regulations required substantiation of a psychiatric diagnosis in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS. See 38 C.F.R. §§ 4.125, 4.126, 4.132, Diagnostic Code 9411 (1989).  Also, the regulations acknowledged that there were certain mental disorders incurred during war as the result of such experiences as an incident of battle or enemy action; bombing; shipwreck; imprisonment; exhaustion; or prolonged operational fatigue.  The regulations recognized that these experiences could result in a "gross stress reaction" variously diagnosed as combat fatigue, exhaustion, or other special terms.  See 38 C.F.R. § 4.131 (1989).  The rating schedule also contained a Diagnostic Code for PTSD at the time of the 1990 Board decision.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1989).  Finally, the Veteran's attorney points to the fact that while 38 C.F.R. § 3.304(f) (regulation governing adjudication of PTSD claims) was not effective until May 1993, the VA Adjudication Manual provisions "required essentially the same three elements."  See November 2, 2009 CUE motion, pg. 3, citing Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (referring to VA Adjudication Procedure Manual, M21-1, subchapter XII, para. 50.45 (Jan. 25, 1989) (providing that service connection for PTSD requires diagnosis showing history of stressful events which are thought to have caused condition and description of past and present symptoms (including a description of "the relationship between past events and current symptoms" in terms of "a link between current symptoms and an in[-]service stressful event(s))").  

In this case, the Veteran contends that the correct facts were not considered by the Board in the March 1990 decision.  Specifically, the Board made a factual finding that the Veteran "was a military policeman and received no combat or valor awards."  See March 1990 Board decision.  In the body of the decision, the Board went on to state that the Veteran was "not shown to have been engaged in or exposed to significant combat or other catastrophic events."  

The Veteran argues that this finding was incorrect, and he references his personnel records, which show that he was awarded the Bronze Star Medal.  He contends that this award was evidence of his exposure to traumatic events.  By incorrectly finding that he had no combat or valor awards, he believes the Board committed a clear and unmistakable error in denying his claim for service connection for PTSD.

Review of the relevant records shows that the Veteran received a Bronze Star Medal for meritorious achievement in operations against hostile forces.  However, he was not awarded a "V" device, which would confirm combat action.  See Armed Forces Decorations and Awards, American Forces Information Service, Department of Defense (1992) and AR 600-8-22.  Nonetheless, the citation awarding the Bronze Star Medal stated, "His rapid assessment and solution of the problems inherent in a combat environment greatly enhanced the allied effectiveness against a determined and aggressive enemy."

While the citation indicated that he worked to solve problems inherent in a "combat environment," the Veteran's Bronze Star Medal was awarded for meritorious service and was not accompanied by a "V" device.  Reasonable minds could differ as to whether the Veteran's Bronze Star Medal, without "V" device, was sufficient evidence of combat or other trauma.  Therefore, the Board's finding of fact that the Veteran had no "combat or valor awards" does not meet the standard of a clear and unmistakable error.

Moreover, the correction of any error regarding the Veteran's service awards or exposure to combat or other trauma would not have resulted in a manifestly different outcome.  In denying the Veteran's claim, the Board also noted that "although the Veteran has been found to exhibit some of the elements of posttraumatic stress disorder, the weight of the evidence as a whole leads to the conclusion that posttraumatic stress disorder of service origin is not present."  This was based on VA examinations in 1985 and 1998, as well as an additional evaluation in 1989, which failed to confirm a diagnosis of PTSD.  Although additional evidence did demonstrate diagnoses of PTSD, there was sufficient evidence to support a finding that the Veteran was not currently diagnosed with PTSD.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  See Luallen, supra.  Therefore, regardless of whether or not exposure to trauma was conceded through the Veteran's Bronze Star Medal, the Board found that the Veteran did not have PTSD and the outcome of the Board's decision would not have changed.



ORDER

The motion to reverse or revise, on the basis of CUE, a March 5, 1990 Board decision is denied.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



